Judgment reversed and new trial granted before another referee, with costs to appellant to abide event, unless the plaintiffs shall within ten days stipulate to reduce the amount of the fund by the amount of the debts owing by Charles Lusk, the husband of the grantor named in the deed in question, but not to exceed the amount paid therefor by John D. Langham," in which event the judgment is modified accordingly and as so modified is affirmed, without costs of this appeal to either party. Held, that the referee improperly struck out the evidence relating to such debts and that the same to the extent above indicated should have been allowed by him against the funds in the hands of the defendant. Settle order before Mr. Justice Robson on two days’ notice. All concurred.